

THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION
AGREEMENT (AS THE SAME MAY BE AMENDED OR OTHERWISE MODIFIED FROM TIME TO TIME
PURSUANT TO THE TERMS THEREOF, THE “SUBORDINATION AGREEMENT”) DATED AS OF
FEBRUARY 28, 2005, BY AND AMONG PAT IANTORNO, ERIC IANTORNO, JORDAN IANTORNO,
JORDAN IANTORNO A/C/F MAX IANTORNO, MICHAEL WINTERS, GEORGE MONCADA AND MICHAEL
TUBB (COLLECTIVELY, “SUBORDINATED CREDITOR”), ALLION HEALTHCARE, INC., MAIL
ORDER MEDS OF TEXAS, INC., MOMS PHARMACY, INC. (A NEW YORK CORPORATION), MOMS
PHARMACY, INC. (A CALIFORNIA CORPORATION), MOMS PHARMACY, LLC, MEDICINE MADE
EASY, NORTH AMERICAN HOME HEALTH SUPPLY, INC., AND SPECIALTY PHARMACIES, INC.
(COLLECTIVELY, “COMPANY”), AND GE HFS HOLDINGS, INC. (THE “SENIOR LENDER”), TO
THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY BORROWER TO THE SENIOR LENDER
PURSUANT TO THE SENIOR DEBT DOCUMENTS (AS DEFINED IN THE SUBORDINATION
AGREEMENT), INCLUDING WITHOUT LIMITATION, PURSUANT TO THAT CERTAIN LOAN AND
SECURITY AGREEMENT DATED APRIL 21, 1999, BY AND AMONG BORROWER AND SENIOR
LENDER, AS SUCH LOAN AND SECURITY AGREEMENT MAY BE AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND TO INDEBTEDNESS TO
SENIOR LENDER REFINANCING THE INDEBTEDNESS UNDER THAT AGREEMENT; AND EACH HOLDER
OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY
THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
PROMISSORY NOTE
 
$_____________February 28, 2005
 
FOR VALUE RECEIVED, the undersigned MOMS PHARMACY, INC., a California
corporation (the “Borrower”), promises to pay to _________________ (the
“Holder”), the principal sum of ____________________________________________
DOLLARS ($____________), plus accrued interest from the date hereof, at a rate
equal to the prime rate of interest charged from time to time by the Borrower’s
principal lender plus two percent (2%) per annum (the “Interest Rate”), on the
unpaid principal amount outstanding hereunder from time to time. Payments of
principal and interest shall be made in lawful money of the United States of
America, to the address of record of the Holder as set forth herein, or at such
place as the Holder may designate in writing. This Promissory Note (this “Note”)
is issued in connection with that certain Stock Purchase Agreement (as modified
and amended from time to time, the “Purchase Agreement”), of even date herewith,
by and among the Borrower, the Holder and others. The principal amount of this
Note is subject to increase or decrease in accordance with the Purchase
Agreement.
 
Subject to Section 5(f) hereof, principal and interest on this Note shall be due
and payable as follows:
 

 
(i)
The entire unpaid balance of the principal and accrued interest thereon shall be
due and payable on February 28, 2006 (the “Maturity Date”); and

 

 
(ii)
In the event that prior to the Maturity Date, Allion Healthcare, Inc. (“Allion”)
engages in any underwritten public offering of any shares of Allion’s capital
stock resulting in aggregate proceeds to Borrower in excess of $25 million.

 

--------------------------------------------------------------------------------


1.  Default. In the case of the occurrence of one or more of the following
events (each, a “Default”): (i) the Borrower fails to make when due any payment
of principal or interest hereunder and such default is not cured within five (5)
business days; (ii) the Borrower becomes insolvent or generally is unable to
pay, or admits in writing its inability to pay, any of its debts as they become
due; (iii) the Borrower applies for a trustee, receiver or other custodian for
it or substantially all of its property; (iv) a trustee, receiver or other
custodian is appointed for the Borrower or for substantial all of its property;
or (v) any bankruptcy, reorganization, debt arrangement, or other case or
proceeding is commenced in respect of the Borrower; then, upon the occurrence of
any such event, all unpaid principal, accrued interest and other amounts owing
hereunder shall automatically be immediately due, payable and collectible by
Holder pursuant to applicable law.
 
2.  Default Interest. Upon the occurrence and the continuance of a Default, any
amount of principal not paid before the due date shall accrue interest at a rate
per annum equal to the Interest Rate plus four percent (4%) per annum.
 
3.  Waiver. Borrower hereby waives, to the fullest extent permitted by
applicable law, notice, demands, notice of nonpayment, presentment, protest and
notice of dishonor.
 
4.  Enforcement. Upon the occurrence of a Default, the Holder may employ an
attorney to enforce the Holder’s rights and remedies and the Borrower hereby
agrees to reimburse the Holder for its reasonable attorneys’ fees, plus all
other reasonable expenses incurred by the Holder in exercising any of the
Holder’s rights and remedies upon default. The rights and remedies of the Holder
as provided in this Note shall be cumulative and may be pursued singly,
successively or together. The failure to exercise any such right or remedy shall
not be a waiver or release of such rights or remedies or the right to exercise
any of them at another time.
 
5.  Miscellaneous. The following general provisions apply:
 
(a)  This Note, and the obligations and rights of the parties hereunder, shall
be binding upon and inure to the benefit of the Borrower, the Holder and their
respective heirs, personal representatives, successors and assigns.
 
(b)  Changes in or amendments or additions to this Note may be made, or
compliance with any term, covenant, agreement, condition or provision set forth
herein may be omitted or waived (either generally or in a particular instance
and either retroactively or prospectively), upon written consent of the Borrower
and the Holder.
 
(c)  The undersigned and any holder hereof waive trial by jury in any action or
proceeding to which the undersigned and any such holder may be parties arising
out of or in connection with this Note.
 
2

--------------------------------------------------------------------------------


(d)  All notices, requests, consents and demands shall be made in writing and
shall be mailed postage prepaid, or delivered by reliable overnight courier or
by hand, to the Borrower or to the Holder at their respective addresses set
forth in the Purchase Agreement..
 
(e)  This Note shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of California.
The Borrower hereby agrees that any action, proceeding or claim against it
arising out of, or relating in any way to, this Agreement may be brought and
enforced in the courts of the State of California, County of San Diego or of the
United States of America located in the State of California, County of San
Diego, and irrevocably submits to such jurisdiction for such purpose. The
Borrower hereby irrevocably waives any objection to such jurisdiction or
inconvenient forum.
 
(f)  Notwithstanding anything contained herein to the contrary, Borrower has the
right to set off amounts due to the Holder under this Note against any
indemnification obligation that the Holder has to Borrower pursuant to Article 9
of the Purchase Agreement.
 
(g)  No course of dealing and no delay on the part of Holder in exercising any
right, power or remedy shall operate as a waiver or otherwise prejudice such
person’s rights, powers or remedies.
 
3

--------------------------------------------------------------------------------



 


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed in its
corporate name by a duly authorized officer, by order of its Board of Directors
as of the day and year first above written.
 
MOMS PHARMACY, INC.
 
 
By:       
     Name: Michael P. Moran
       Title: President and Chief Executive Officer
 


 


 


 
[signature page to Promissory Note]
 

4

--------------------------------------------------------------------------------

